                   Case 18-81772                  Doc 21             Filed 11/13/18 Entered 11/13/18 18:23:13                                  Desc Main
                                                                       Document     Page 1 of 2
 Fill in this information to identify your case:

 Debtor 1                   Richard F Cosson
                            First Name                      Middle Name                      Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                      Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF ILLINOIS

 Case number           18-81772
 (if known)
                                                                                                                                                  Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
         Falcon Greens
 2.1                                                                                                                $495.00             $190,000.00                     $0.00
         Townhome Association                     Describe the property that secures the claim:
         Creditor's Name                          8373 Condor Circle Crystal Lake, IL
         Benjamin J. Rooney,                      60014 McHenry County
         Attorney
         128 South Country Farm                   As of the date you file, the claim is: Check all that
                                                  apply.
         Road                                         Contingent
         Wheaton, IL 60187
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
                                                       car loan)
     Debtor 2 only
       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)   HOA Lien
       community debt

 Date debt was incurred                                    Last 4 digits of account number        rcle,wood

         Freedom Mortgage
 2.2                                                                                                          $133,754.60               $190,000.00                     $0.00
         Corporation                              Describe the property that secures the claim:
         Creditor's Name                          8373 Condor Circle Crystal Lake, IL
                                                  60014 McHenry County
         Attn: Bankruptcy
                                                  As of the date you file, the claim is: Check all that
         PO Box 50428                             apply.
         Indianapolis, IN 46250                       Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
                                                       car loan)
     Debtor 2 only
       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
               Case 18-81772                     Doc 21              Filed 11/13/18 Entered 11/13/18 18:23:13                            Desc Main
                                                                       Document     Page 2 of 2
 Debtor 1 Richard F Cosson                                                                             Case number (if known)   18-81772
              First Name                Middle Name                      Last Name


    Check if this claim relates to a                  Other (including a right to offset)   Mortgage
    community debt

                              Opened
                              07/16 Last
                              Active
 Date debt was incurred       6/29/18                     Last 4 digits of account number       9639



   Add the dollar value of your entries in Column A on this page. Write that number here:                            $134,249.60
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                           $134,249.60

 Part 2:    List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.




Official Form 106D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                           page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
